[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                      FILED
                         ________________________           U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                                                   May 29, 2008
                                No. 07-14020                   THOMAS K. KAHN
                            Non-Argument Calendar                  CLERK
                          ________________________

                      D. C. Docket No. 06-00267-CR-CG

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

DONALD LEE CARLTON, JR.,

                                                             Defendant-Appellant.


                          ________________________

                  Appeal from the United States District Court
                     for the Southern District of Alabama
                        _________________________

                                 (May 29, 2008)

Before ANDERSON, CARNES and BARKETT, Circuit Judges.

PER CURIAM:

     Donald Lee Carlton, Jr., appeals the district court’s imposition of a high-end
guideline-range sentence as substantively unreasonable. On appeal, Carlton argues

that the district court gave no weight to his arguments that he is different from the

typical criminal history category VI offender, level VI over-represented his

criminal history, and the government unreasonably waited over two years before

prosecuting him. Therefore, he argues he would be better classified as a level V

offender and should have received a smaller sentence.

      We review a final sentence imposed by a district court for reasonableness.

United States v. Agbai, 497 F.3d 1226, 1229 (11th Cir. 2007). The reasonableness

of a final sentence is reviewed under an abuse of discretion standard. Gall v.

United States, __U.S. __, 128 S.Ct. 586, 594, 169 L.Ed.2d 445 (2007).

Specifically, the district court must impose a sentence that is both procedurally and

substantively reasonable. United States v. Hunt, 459 F.3d 1180, 1182 n.3 (11th

Cir. 2006).

      The Supreme Court has explained that a sentence may be procedurally

unreasonable if the district court improperly calculates the guideline imprisonment

range, treats the Guidelines as mandatory, fails to consider the appropriate

statutory factors, bases the sentence on clearly erroneous facts, or fails to

adequately explain its reasoning. Gall, 128 S.Ct. at 597. It has suggested that

review for substantive reasonableness under this standard involves an inquiry into



                                           2
whether the factors in 18 U.S.C. § 3553(a) support the sentence in question. Id. at

600. We do not presume reasonable a sentence within the properly calculated

Guidelines range. United States v. Campbell, 491 F.3d 1306, 1313 (11th Cir.

2007). Nonetheless, “when the district court imposes a sentence within the

advisory Guidelines range, we ordinarily will expect that choice to be a reasonable

one.” United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005). We have

recognized that “there is a range of reasonable sentences from which the district

court may choose,” and the burden of establishing that the sentence is unreasonable

in light of the record and the § 3553(a) factors lies with the party challenging the

sentence. Id.

      When reviewing the reasonableness of a sentence, we must consider the

factors outlined in § 3553(a) and the district court’s reasons for imposing the

particular sentence. United States v. Williams, 435 F.3d 1350, 1355 (11th Cir.

2006). The § 3553(a) factors include: (1) the nature and circumstances of the

offense and the history and characteristics of the defendant; (2) the need to reflect

the seriousness of the offense, to promote respect for the law, and to provide just

punishment for the offense; (3) the need for deterrence; (4) the need to protect the

public; (5) the need to provide the defendant with needed educational or vocational

training or medical care; (6) the kinds of sentences available; (7) the Sentencing



                                           3
Guidelines range; (8) pertinent policy statements of the Sentencing Commission;

(9) the need to avoid unwanted sentencing disparities; and (10) the need to provide

restitution to the victims. See 18 U.S.C. § 3553(a)(1)-(7).

      While the district court must consider the § 3553(a) factors in imposing the

sentence, it is not required to discuss each factor. Talley, 431 F.3d at 786. Rather,

“an acknowledgment by the district court that it has considered the defendant’s

arguments and the factors in section 3553(a) is sufficient under Booker.” Id.

Where the court imposes a within-guidelines sentence, the district court need only

“set forth enough to satisfy the appellate court that he has considered the parties’

arguments and has a reasoned basis for exercising his own legal decisionmaking

authority.” Rita v. United States, 551 U.S. ___, 127 S.Ct. 2456, 2468-69, 168

L.Ed.2d 203 (2007). Further, “[t]he weight to be accorded any given § 3553(a)

factor is a matter committed to the sound discretion of the district court.” United

States v. Clay, 483 F.3d 739, 743 (11th Cir. 2007) (quotation omitted).

      Here, the district court imposed a procedurally reasonable sentence because

it correctly calculated the guideline range, it considered the statutory factors, and it

noted that it had considered the arguments of the parties. It also sufficiently

explained its reasoning, noting that several of Carlton’s offenses involved violence

and that he began committing crimes at a young age.



                                            4
      The court also imposed a substantively reasonable sentence. It cited

Carlton’s criminal history as the major reason it felt a high-end guideline range

sentence was appropriate, and the weight the court attributed to Carlton’s criminal

history was at its discretion. Because the district court considered the appropriate

factors and appropriately exercised its discretion, it imposed a reasonable sentence.

Accordingly, we affirm.

      AFFIRMED.




                                          5